Title: To Thomas Jefferson from Samuel Latham Mitchill, 23 July 1801
From: Mitchill, Samuel Latham
To: Jefferson, Thomas


               
                  Sir
                  New York. July 23. 1801
               
               I hope you will pardon my forwardness in troubling you with any thing relative to executive business. But understanding that the Consulate at Algiers had become vacant, and that Dr. George Davis sollicited an appointment to that place, I have consented to state to you merely what I know concerning the character and fitness of this candidate.
               He has passed reputably thro the Course of education prescribed for Students in the Arts in Columbia College, and is within a few Days to receive his Master’s Degree. In addition to this, he has applied himself to the Medical Profession, and after acquiring handsome proficiency therein, has served in the Navy of the United States several years, usefully, as I believe, and faithfully.
               I consider Mr. Davis, as active, intelligent and enterprizing; and likely to be faithful in every thing entrusted to him. I think I need not say more—than to assure you of my high consideration and Respect
               
                  
                     Saml L Mitchill
                  
               
            